IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONEE PATTERSON                       : No. 88 EAL 2018
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
KENNETH SHELTON, INDIVIDUALLY,           :
AND PRESIDENT OF THE BOARD OF            :
TRUSTEES OF THE GENERAL                  :
ASSEMBLY OF THE CHURCH OF THE            :
LORD JESUS CHRIST OF THE                 :
APOSTOLIC FAITH, INC.                    :
                                         :
                                         :
PETITION OF: KENNETH SHELTON             :


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of July, 2018, the Petition for Allowance of Appeal is

DENIED.